

117 HRES 145 IH: Recognizing the duty of the Federal Government to create a Federal job guarantee.
U.S. House of Representatives
2021-02-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 145IN THE HOUSE OF REPRESENTATIVESFebruary 22, 2021Ms. Pressley submitted the following resolution; which was referred to the Committee on Education and LaborRESOLUTIONRecognizing the duty of the Federal Government to create a Federal job guarantee.Whereas Article 23 of the Universal Declaration of Human Rights recognizes that everyone has the right to work, to free choice of employment, to just and favorable conditions of work and to protection against unemployment;Whereas a job guarantee was a central demand and unfinished legacy of the civil rights movement, such that—(1)at the 1963 March on Washington for Jobs and Freedom, Martin Luther King, Jr., joined A. Philip Randolph and Bayard Rustin in demanding a job guarantee;(2)in the subsequent decade, Coretta Scott King led a grassroots movement to enact a job guarantee; (3)these leaders all built on and advanced the work of earlier pioneers like Sadie T.M. Alexander, the Nation’s first Black economist, who advocated a job guarantee to address racial discrimination against Black workers, while improving labor market conditions for all workers in the 1940s; and (4)throughout the past 100 years, activists and intellectuals like Ella Baker and the Mississippi Freedom Democratic Party have all seen a Federal job guarantee as a key element of racial justice;Whereas the right to a useful and remunerative job was the first and most fundamental right in President Franklin D. Roosevelt’s proposed Economic Bill of Rights and is a core plank of the Green New Deal movement and the People’s Justice Guarantee;Whereas a job guarantee is essential to any effort to close the racial and gender income and wealth gap;Whereas the United States has, on multiple occasions, including from 1945 to 1946, 1977 to 1978, and more recently, introduced legislation in an attempt to establish a full employment economy;Whereas the commitment to full employment has been embraced by Congress and is part of the statutory mandate of the Federal Reserve System;Whereas the United States has experienced decades of increasing inequality, racial economic exclusion and inequity, stagnant wages, declining union membership, and deteriorating workplace protections and conditions;Whereas the United States has experienced decades of chronic underinvestment in its communities, workforce, infrastructure, public services, agricultural and industrial heartland, and natural environment;Whereas the United States has, for decades, perpetuated a punitive, racist, ineffective criminal legal system that has systematically excluded millions of individuals from the workforce, failed to effectively promote reentry for previously incarcerated individuals, and forced incarcerated individuals to work in oppressive and exploitative conditions for effectively no pay;Whereas the United States is experiencing a long-term economic crisis in which many workers are overworked, underpaid, and experience job and economic insecurity, with at least 100 million Americans living in or near poverty, and 28 percent of full-time workers earning less than $15 an hour according to the National Equity Atlas;Whereas the United States is facing a weak economy and sluggishly facing a grossly unequal recovery in the aftermath of the global financial crisis that has benefited few at the expense of many;Whereas the United States presently fails to recognize, support, or adequately remunerate the household and care work of millions of women, parents, and familial caregivers;Whereas economic prosperity in the United States has been highly unequal since its founding, largely falling on racial lines, with Black and indigenous Americans consistently earning less, owning less, and experiencing greater rates of economic precarity and poverty than White Americans;Whereas the United States has not increased the minimum wage for years, and maintains subminimum wage carveouts for incarcerated people, people with disabilities, and tipped workers;Whereas the United States presently exploits millions of undocumented workers, by forcing them to work in substandard conditions and below prevailing wages;Whereas the United States is presently experiencing a generational crisis, as millions of younger and older workers face structural barriers to meaningful participation in the workforce;Whereas the United States is underinvesting in creative, cultural, scientific, and knowledge industries, including higher education, libraries, public art, and journalism;Whereas the United States is facing four overlapping and compounding crises, namely the COVID–19 pandemic, climate change, systemic racism, and extreme economic inequality, that together require a large-scale mobilization on the scale of World War II to address;Whereas the United States is experiencing a sustained economic depression, in which low-wage workers, and Black, Latinx, Native American, and other communities of color, as well as women and people with disabilities, have suffered disproportionate employment and income losses and face mounting debts;Whereas the United States is facing growing demand for care work and social services as the baby boomer generation retires from the workforce, and the senior population is expected to nearly double between 2018 and 2060;Whereas the United States is facing new workforce challenges relating to privacy, worker autonomy, data gathering and surveillance, and automation, as a result of new technologies and the rapidly changing nature of industry, and these challenges have been accelerated by the COVID–19 pandemic;Whereas the United States currently suffers from high levels of underemployment, persistent joblessness among marginalized populations, and the growth of primarily low-quality jobs, resulting in—(1)the loss of millions of hours of potential output, as well as deterioration of skills and productive capacity; (2)lower community living standards, increased levels of working poverty and homelessness, and higher rates of individual and family suffering, including physical and mental health problems;(3)higher rates of workplace discrimination, harassment, and a last hired, first fired approach that disproportionately affects vulnerable populations, including Black workers, women, LGTBQIA workers, workers with disabilities, formerly incarcerated workers, and young and elderly workers;(4)an effective minimum wage of zero for those who cannot obtain employment; and(5)an increasing fraction of the workforce forced to undertake multiple jobs, or engage in dangerous work with insufficient labor protections;Whereas reliance on private investment alone has never historically succeeded in establishing a true full employment economy, in which every individual wishing to undertake paid work can do so;Whereas reliance on education, skill development, job training, and other indirect policies alone have never historically succeeded in establishing a true full employment economy, in which every individual wishing to undertake paid work can do so;Whereas untargeted, demand-increasing stimulus alone has never historically succeeded in establishing a true full employment economy, in which every individual wishing to undertake paid work can do so;Whereas the Federal Government has the unique legal and financial capacity, relative to the local and State governments and the private sector, to credibly commit to funding the programs and institutions necessary to establish a true full employment economy, in which every individual wishing to undertake paid work can do so;Whereas the Federal Reserve, on its own, has never historically succeeded in establishing a true full employment economy, in which every individual wishing to undertake paid work can do so, and by its own admission, lacks the necessary tools and capacity to do so;Whereas Congress and the Department of the Treasury have a demonstrated track record of successfully funding and administering direct job creation programs, including the Works Progress Administration and Civilian Conservation Corps during the New Deal, which created over six million jobs in less than a year;Whereas Congress and the Treasury have a demonstrated track record of mass-scale mobilization of the economy, including during World War II, when the United States maintained an average unemployment rate of under 2 percent, and successfully doubled real output of the entire economy in under 6 years in the face of an unprecedented existential threat; andWhereas President Biden has taken Executive action on the creation of a Civilian Climate Corps Initiative, in need of dedicated, permanent funding on a nondiscretionary basis, to mobilize the next generation of conservation and resilience workers and maximize the creation of accessible training opportunities and good jobs: Now, therefore, be itThat it is the sense of the House of Representatives that—(1)it is the duty of the Federal Government to create a Federal job guarantee—(A)to finally eliminate the moral and economic scourge of involuntary unemployment;(B)to establish a true full employment society, in which anyone who wants to undertake paid work in the service of the community and the environment has ample opportunities to do so;(C)to collectively achieve the greatest possible level of socially and ecologically sustainable prosperity, and share the fruits of that prosperity equitably among all people;(D)to empower the working class by offering every worker, regardless of his or her background, capacity, or status, the opportunity to earn a fair, living wage, and to organize with fellow workers to advocate for common interests;(E)to ensure every person in America has genuine and meaningful opportunities for education, training, career advancement, and choice with respect to workforce participation;(F)to update and expand our understanding of socially necessary or useful work to include historically underrecognized and uncompensated labor, including domestic and social care, ecological preservation, and cultural, scientific, and creative work;(G)to promote justice and equity by stopping current, preventing future, and repairing historic oppression and discrimination of indigenous peoples, communities of color, migrant communities, deindustrialized communities, depopulated rural communities, the poor, low-income workers, women, the elderly, the unhoused, people with disabilities, and youth (referred to in this resolution as frontline and vulnerable communities);(H)to complete the unfinished legacy of the civil rights movement and the New Deal, and meet the contemporary challenges posed by the climate crisis identified in the Green New Deal resolution; and(I)to meet the broader social and economic challenges of the 21st century through appropriate public investment, socially coordinated planning, and industrial cooperation;(2)the goals described in subparagraphs (A) through (I) of paragraph (1) (the job guarantee goals) should be accomplished through an immediate national mobilization—(A)to establish and honor a legally enforceable right to fair, dignified, and decently remunerated employment for all eligible individuals living in the United States (hereafter the right to employment);(B)to establish and honor a Bill of Workers’ Rights, as a complement to the right to employment, that addresses issues related to worker exploitation, discrimination, harassment, compensation, privacy, autonomy, choice of employment, working conditions, the right to organize and collectively bargain, suitable accommodation for people with disabilities, protection and expansion of existing safety net programs, and other related concerns (hereafter the Workers’ Bill of Rights);(C)to establish, implement, and administer a comprehensive and diverse range of socially necessary and useful public projects, reflective of community and regional needs, including direct public job creation programs, and to support related education, training, credentialing, and career development programs, to ensure workers enjoy meaningful choice and appropriate opportunities for growth and advancement in their chosen area of employment (hereafter the enabling programs);(D)to design and implement the right to employment, Workers’ Bill of Rights, and enabling programs through transparent and inclusive consultation, collaboration, and partnership with frontline and vulnerable communities, labor unions, worker cooperatives, civil society groups, State and local governments, academia, and businesses;(E)to take ecological and equitable concerns into consideration when designing and implementing the right to employment, Workers’ Bill of Rights, and enabling programs, as well as any other related infrastructural and administrative institutions and procedures;(F)to take any and all necessary steps to ensure, wherever possible, that all people benefit from the collective prosperity resulting from the establishment of the right to employment, Workers’ Bill of Rights, and enabling programs; and(G)to adequately and appropriately fund these efforts on a permanent, nondiscretionary basis, using Congress power of the purse, through a combination of Federal support to local and State governments, and various direct Federal grant and investment programs;(3)the national mobilization towards a Federal job guarantee would include projects that—(A)strengthen communities, retool our economy, achieve inclusive prosperity, and leave no one behind;(B)address national priorities as well as those put forward by local governments and community organizations, with the participation of communities impacted by structural racism, oppression, and disinvestment in the selection of projects;(C)create net new jobs, without displacing existing public sector workers; and(D)prioritize racial equity and environmental sustainability, including but not limited to ensuring a just transition for workers and frontline communities currently involved in unsustainable industries;(4)job guarantee workers would be employed in a range of ways, including but not limited to—(A)ensuring the delivery of high-quality, professional care to children, seniors, and others in need of long-term support in family based, informal, and formal settings;(B)augmenting the staffing of public education and early childhood learning, including Head Start and preschool;(C)strengthening public afterschool programs, libraries, and recreational programs to provide lifelong learning and enrichment for people of all ages;(D)implementing community infrastructure and improvement projects that revitalize neighborhoods, including vacant and abandoned property cleanup, street and sidewalk repair, remodeling and modernization of schools and other public community-serving facilities, and maintenance and renovation of parks, playgrounds, and public spaces;(E)expanding emergency preparedness, and relief and recovery from natural and community disasters, including public health, natural disasters, and environmental emergencies;(F)producing works of public art and documentation of United States history akin to the Works Project Administration’s Federal Art Project;(G)implementing environmental conservation, remediation, and sustainability initiatives, increasing the energy efficiency of buildings and our housing stock to address climate change, and building climate resistance through programs such as the Civilian Climate Corps;(H)rehabilitating and retrofitting our existing affordable housing stock to ensure safe, affordable, quality, energy-efficient homes, and supporting the development of new affordable housing and social housing to address the Nation’s housing crisis;(I)producing creative, scientific, artistic, or cultural works, which would then be made open and available for public use; and(J)supporting other projects that address public needs and can be implemented quickly; (5)job guarantee jobs would pay no less than $15 per hour, adjusted on a regular basis to ensure a rising standard of living, and would not replace any existing safety net programs or benefits, including unemployment insurance;(6)job guarantee jobs would also offer benefits, including—(A)health insurance consistent with that provided to existing Federal Government employees;(B)paid sick days and family leave;(C)retirement benefits; and(D)paid vacation;(7)job guarantee workers would—(A)be able to join public sector unions and bargain collectively for better working conditions and compensation; (B)be protected against discrimination and harassment by Federal labor laws;(C)have their data protected and their privacy respected; and(D)be empowered to develop lasting skills through on-the-job training, as well as paid apprenticeships, credentialing, and other career-building opportunities;(8)job guarantee work would—(A)be made available—(i)on a full-time and part-time basis for adult residents age 18 and over, depending on worker needs, including those with involvement in the criminal legal system; (ii)on a part-time basis for young people ages 16 and 17;(iii)for short- or long-term periods, depending on worker needs; and(iv)to all people on a nondiscriminatory basis, including people with disabilities;(B)include outreach and recruitment, conducted in multiple languages;(C)provide workers and aspiring workers with support services, such as childcare and transportation assistance, and specific accommodations, as needed to access jobs and fulfill job responsibilities; and(D)meaningfully expand our social safety net and would not replace any existing safety net programs or benefits, including unemployment insurance; and(9)the job guarantee program would be administered by the Department of Labor and overseen by the Secretary of Labor in coordination with the Secretary of the Treasury, who would be responsible for dispersing funding, and in particular—(A)the Secretary of Labor would direct Treasury funds to local employment offices to manage job guarantee projects and match job seekers to projects, as well as cover any related capital and administrative costs, with funds targeted during the initial 3-year startup period to areas of greatest employment need; and(B)State, county, and local governments, as well as territories and Tribal Nations, would help administer the program, engaging residents in community assessments and participatory processes to identify job guarantee projects to go into a Community Job Bank.